18‐812 (L) 
Meyer Tool, Inc. v. NLRB 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                    
                           SUMMARY ORDER 
                                          
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 26th day of February, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
MEYER TOOL, INC.,     
                   Petitioner‐Cross‐Respondent, 
 
                   ‐v.‐                                      18‐812, 18‐893 
 
NATIONAL LABOR RELATIONS BOARD,   

                                        1
                   Respondent‐Cross‐Petitioner. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR PETITIONER‐ 
CROSS‐RESPONDENT:                           Daniel G. Rosenthal, (Ryan M. Martin on 
                                            the brief), Jackson Lewis P.C., Cincinnati, 
                                            OH. 
 
FOR RESPONDENT‐ 
CROSS‐PETITIONER:                           Rebecca J. Johnston, (Usha Dheenan, 
                                            Supervisory Attorney, Peter B. Robb, 
                                            General Counsel, John W. Kyle, Deputy 
                                            General Counsel, David Habenstreit, 
                                            Assistant General Counsel, on the brief), 
                                            NLRB, Washington, DC. 
 
         On Petition for Review and Cross–Application for Enforcement of an 
Order of the National Labor Relations Board. 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that Meyer Tool, Inc.’s petition for review is 
DENIED, and the National Labor Relation Board’s cross‐application for 
enforcement is GRANTED. 

       Meyer Tool petitions for review of the National Labor Relations Board 
(“the Board”) order finding that Meyer Tool engaged in unfair labor practices 
when it summoned the police to removce, indefinitely suspended, and 
discharged employee William Cannon‐El III for engaging in protected, concerted 
activity.    The Board cross‐petitions for enforcement.    We enforce the Board’s 
order where, giving considerable deference, its legal conclusions are reasonably 
based, and its factual findings are supported by substantial evidence.   
HealthBridge Mgmt, LLC v. NLRB, 902 F.3d 37, 43 (2d Cir. 2018).    “Remand is 
warranted if, after looking at the record as a whole, we are left with the 
impression that no rational trier of fact could reach the conclusion drawn by [the] 

                                            2
Board.”    Id. (internal quotation marks omitted).    We assume the parties’ 
familiarity with the underlying facts, procedural history, and issues on appeal. 

      1. Meyer Tool disputes the Board’s conclusion that Cannon‐El was 
engaged in concerted activity, arguing that Cannon‐El pursued only individual 
concerns. 

       Action is “concerted” if an individual act has “some demonstrable link 
with group action,” Ewing v. NLRB, 861 F.2d 353, 357 (2d Cir. 1988), such as 
“circumstances where individual employees seek to initiate or to induce or to 
prepare for group action, as well as individual employees bringing truly group 
complaints to the attention of management,” Meyers Indus., Inc., 281 NLRB 882, 
887 (1986) (Meyers II), aff’d sub nom, Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 
1987).    The intent to initiate group action can “be inferred in the context of a 
group meeting held to discuss the terms and conditions of employment.”   
NLRB v. Caval Tool Div., 262 F.3d 184, 190 (2d Cir. 2001). 

       The events leading to Cannon‐El’s termination began at a department 
meeting when Meyer Tool management, through night manager Rick Ackerson, 
announced there would be a new position, night‐shift supervisor.    Cannon‐El 
along with John Poff and Chris Bauer raised concerns about the new position, the 
qualifications of the supervisor, and management’s explanation for the change.   
In response, management accused the night shift of underperforming and taking 
excessive breaks, which Cannon‐El disputed by, in part, raising health concerns 
regarding the air quality in the facility.    Ackerson then telephoned Meyer Tool’s 
vice president Gordy McGuire to ask that McGuire join the meeting.    McGuire 
arrived some minutes later and began to yell at Cannon‐El while standing over 
him, “their faces inches apart.”    JA 230.    Later that evening, Cannon‐El, Poff, 
and Bauer discussed the meeting, expressing concern about, inter alia, the 
creation of the new supervisor position, lack of clarity about to whom they were 
supposed to report, and the “way Ackerson and McGuire handled themselves.”   
JA 231.    Poff told Cannon‐El that the way McGuire had spoken to him “was not 
right.”    JA 231.    Poff, Bauer, and Cannon‐El agreed that, before their shift the 
following day, they would go to Meyer Tool’s human resources office to file 
complaints about what had occurred.    JA 231. 

                                         3
       The next day, Cannon‐El, Poff, and Bauer went together to the office 
human resources employee Tina Loveless to file complaints.    After Loveless 
gave Cannon‐El, Poff, and Bauer paper and told them to write out their 
statements, the three men then went down the hall into a training room where 
they wrote out their complaints.    Bauer finished first and went to file his 
complaint with human resources employee Deena Adams; a “few minutes” later, 
Poff finished and joined Bauer in Adams’s office, JA 232; Cannon‐El finished and 
went to Adam’s office‐‐where Bauer and Poff were already present‐‐a “few 
minutes” thereafter, JA 232.    Cannon‐El, while attempting to file his complaint, 
got into a heated verbal exchange with Adams.    At some point during this 
exchange, Adams told Cannon‐El to leave the premises or she would call the 
police.    Adams said she “was going to give him until the count of three to leave, 
or she was going to call the police.”    JA 233.    Adams said “one” and Cannon‐El 
finished with “two, three” and said “I have done nothing wrong.”    JA 233.   
Adams then called the police and Cannon‐El, after briefly remaining in the 
hallway, left the human resources department and went to the lobby where he 
waited for the police to arrive.    In response to his refusal to immediately leave 
the premises, Meyer Tool suspended and terminated Cannon‐El. 

       Meyer Tool cites Ontario Knife Co. v. NLRB, 637 F.2d 840 (2d Cir. 1980), 
for the proposition that, even when related to a group concern, an individual 
protest is not “concerted activity.”    But, in Ontario Knife there was no evidence 
that any other employee joined in the individual protest, whereas substantial 
evidence supports the Board’s finding that Poff and Bauer joined Cannon‐El in 
his complaints.    See, e.g., JA 231 n.8 (citing Bauer’s testimony that, “[W]e were 
all together.    I believe we came together, we were going to leave together.”). 

       Meyer Tool also contends that Cannon‐El expressed his own personal 
gripes and nothing else in his written complaint and during the meetings on May 
25 and May 26, and therefore, he was not engaging in protected, concerted 
activity or addressing group complaints.    However, Meyer Tool’s argument 
relies on cherry‐picked statements from Cannon‐El’s testimony, and it fails to 
consider the record as a whole, which provides substantial evidence to support 
the Board’s determination that Cannon‐El expressed a number of the same group 
concerns that Poff and Bauer expressed in their complaints and during the 

                                         4
meeting.    See JA 236.    Moreover, that Cannon‐El also complained about his 
personal mistreatment by management does not defeat a finding that he engaged 
in concerted, protected activity, because “[e]mployees may act in a concerted 
fashion for a variety of reasons‐‐some altruistic, some selfish.”    Fresh and Easy 
Neighborhood Market, Inc., 361 NLRB 151, 153 (2014) (quoting Circle K Corp., 
305 NLRB 932, 933 (1991), enf’d mem., 989 F.2d 498 (6th Cir. 1993)). 

       2. Meyer Tool argues that Cannon‐El lost the protection of the National 
Labor Relations Act by arguing with and intimidating Adams.    An employee 
engaged in ostensibly protected activity may nevertheless act “in such an 
abusive manner that he loses the protection” of the Act.    NLRB v. City Disposal 
Sys., Inc, 465 U.S. 822, 837 (1984).    The Board evaluates whether an employee’s 
conduct loses protection by considering: “(1) the place of the discussion; (2) the 
subject matter of the discussion; (3) the nature of the employee’s outburst; and (4) 
whether the outburst was, in any way, provoked by an employer’s unfair labor 
practice.”    NLRB v. Pier Sixty, LLC, 855 F.3d 115, 122 (2d Cir. 2017) (quoting 
Atlantic Steel Co., 245 NLRB 814, 816 (1979)). 

       Substantial evidence supports the Board’s conclusion that Cannon‐El 
remained protected by the Act.    His complaint took place in Meyer Tool’s 
human resources department, away from production areas.    The Board found 
that the conversation, while heated, did not disrupt any other employee’s work 
or even cause those nearby to close their office doors.    Cannon‐El’s discussion 
with Adams was protected activity: questions and concerns regarding 
management’s treatment of the night shift.    The argument lasted a few minutes 
and involved raised voices on both sides, but the Board found that Cannon‐El 
did not use obscenities, engage in physically intimidating conduct, make threats 
of physical harm, or disturb customers.    Cf. NLRB v. Starbucks Corp., 679 F.3d 
70, 79‐80 (2d Cir. 2012) (protection lost if outburst containing obscenities occurs 
in the presence of employer’s customers).   

      Meyer Tool suggests that Cannon‐El was terminated solely because he 
refused to leave the human resources premises.    But Cannon‐El’s temporary 
refusal to comply with Adams’s demand was neither “opprobrious [n]or 
extreme” enough to warrant her calling 911; even “disrespectful, rude, and 

                                         5
defiant” behavior is protected by the Act.    See United States Postal Service, 360 
NLRB 677, 683 (2014) (internal quotation marks omitted).    To the extent Meyer 
Tool argues that the Atlantic Steel test does not apply to situations when an 
employee refuses to leave and thus trespasses on company property, the Board’s 
prior decisions are to the contrary.    See, e.g., Id. at 680‐83 (applying Atlantic 
Steel when employee made threatening comments while trying to file a 
grievance and subsequently refused to leave the premises until the police were 
called); Goya Foods, Inc., 356 NLRB 476, 476‐77 (2011) (applying Atlantic Steel 
when employee made disrespectful comments during a meeting and 
subsequently refused to leave the premises as ordered by a supervisor). 

       We have considered Meyer Tool’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, we DENY Meyer Tool’s petition 
for review, and GRANT the National Labor Relation Board’s cross‐application 
for enforcement. 

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




                                         6